Citation Nr: 1216924	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a low back disorder. 

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a low back disorder. 

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.  The Veteran also served in the U.S. Army Reserve until approximately 1964, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the entire matter was retained by the Oakland RO throughout the course of the appeal.  

This matter and other issues were remanded by the Board in March 2010, in order to provide the Veteran with a Board hearing, and subsequently in January 2011 for further development.  In the interim, service connection has been granted for the other issues that were on appeal before the Board in January 2011; and, therefore, are not on appeal in this decision.  

In May 2009, the Veteran and his wife testified at a RO hearing before a Decision Review Officer (DRO).  In May 2010, the Veteran, his wife, and daughter testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  Transcripts of both hearings are of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left and right shoulder disorders, secondary to a service-connected low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's bilateral hearing loss is etiologically related to his period of active service or to any period of ACDUTRA or INACDUTRA.  

2.  The evidence of record does not show that the Veteran's tinnitus is etiologically related to his period of active service, ACDUTRA, or INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).  



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2007 and June 2009.  These letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  A supplemental statement of the case was issued in February 2012.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated some of the Veteran's service treatment records as well as identified VA and private treatment records. The Veteran was also given the opportunity to provide oral testimony in support of his appeal. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Some of the Veteran's service treatment records are missing from the claims file, and are evidently unavailable from the National Personnel Records Center (NPRC), the Veteran's U.S. Army Reserve unit, or the Veteran himself.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records are available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

VA examinations were performed in March 2003, March 2004, and March 2011. 38 C.F.R. § 3.159(c) (4) with respect to the issues on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case, particularly the March 2011 opinion, is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include multiple lay statements and a professional opinion, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4) . 

Additionally, as noted, the Veteran was provided an opportunity to set forth his contentions at a May 2009 DRO hearing and May 2010 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO and/or VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Decision Review Officer (DRO) and the undersigned VLJ identified the issues on appeal.  A review of the hearing transcripts shows that efforts were taken to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The undersigned VLJ specifically noted the need to submit evidence (a medical opinion) that related the Veteran's current hearing loss and tinnitus to his active service.  The record was held open to submit such evidence.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of either hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, both the DRO and undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Finally, while the Remand section herein indicates that further attempts should be made to obtain medical records from the Social Security Administration (SSA), the Board finds that the available medical evidence is sufficient for an adequate determination of whether service connection is warranted for bilateral hearing loss and for tinnitus.  There is also some indication that there may be current VA treatment records that have not been obtained.  A remand for these records is not warranted in either instance.

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A  did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.

Here, the Veteran reported that his receipt of benefits from the SSA was on account of other medical conditions (low spine, neck, and left shoulder).  He does not report receiving SSA benefits on account of his hearing loss or tinnitus.  He also made indication that the records from SSA would be necessary in the proper adjudication of claim.  Further, as will be discussed below, the existing medical evidence, coupled with the Veteran's less than credible reported history of continuity of symptomatology, firmly establishes that the Veteran's hearing loss and tinnitus are not related to service.  Additional medical records, if such were to be included in the SSA file, will not avail the Veteran in his effort to obtain service connection.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim, and therefore, REMAND is not required for any such records.  

A similar rationale follows with regard to any current VA treatment records.  The VA treatment records already associated with the claims file show that the Veteran has a bilateral hearing loss disability.  The existing medical opinions on causation are also more than sufficient.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Hearing Loss and Tinnitus

The Veteran seeks service connection for both hearing loss and tinnitus.  He claims that his current bilateral hearing loss is a result of in-service acoustic trauma.  He maintains that his tinnitus is either the direct result of this trauma or secondary to his hearing loss.  In a November 2002 signed statement, the Veteran also asserted that he served in the Reserves from 1955 until 1964 in the San Francisco Bay area and fired field artillery during two-week summer maneuvers.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

The Veteran's DD Form 214 indicated that the Veteran's military occupational specialty was as a gunner and that he served with the U.S. Army occupation in Germany after World War II.  As his military occupational specialty was "gunner", the Board has conceded in its earlier decisions that the Veteran had noise exposure in service.  Thus, the remaining question is whether or not his hearing loss and tinnitus are due to or the result of his active service or any period of ACDUTRA or INACDUTRA while in the Reserves.  

As noted above, most of the Veteran's service treatment records are missing, including all concerned with any periods of ACDUTRA or INACDUTRA covering Reserve duty summer drills from 1955 to 1964.  However, the Veteran's March 1955 discharge examination recorded a 15/15 in the whispered voice test for both ears, which represented normal hearing.  There are no hearing tests of any kind in the claims file during the Veteran's Reserve duty.  

Post-service private medical records dating back to 1981 do not contain any audiometric test results.  The records document that the Veteran was evaluated for problems related to his back, neck, heart, vision, genitourinary system, and gastrointestinal tract.  However, those private treatment records (dated between 1981 and 1997) make no reference to complaints, treatment, or diagnosis of hearing loss or tinnitus.  Such weighs against his more recent assertion of continuity of symptomatology since service.  Indeed, had he been experiencing problems with hearing loss and tinnitus at that time, and given his proclivity for seeking medical attention, it stands to reason that he would have at least registered a complaint with regard to hearing loss and/or tinnitus.  

In a January 2003 signed statement, the Veteran claimed that he had suffered from a chronic ringing in both ears since military service and that while in service he was a gunner firing a 57-inch recoilless rifle and served with the heavy artillery while in Germany.  

The Veteran underwent a VA audiological examination in March 2003.  The Veteran complained that for at least 20 or 30 years he had difficulty understanding speech in situations with background noise.  He told the examiner that in service he was a gunner in the infantry and artillery with exposure to cannons, 155 Howitzers, and other big guns.  He later worked for General Motors for 27 years as a painter, robotics worker, and maintenance person and reported a high level of noise with use of ear protection.  He also reported a momentary ringing which occurred once in awhile, no more than once a month.    Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
       20
25
30
25
40

Speech recognition scores on the Maryland CNC Word List were 92 percent in both ears.  Diagnosis was normal hearing in the right ear and normal hearing in the left ear through 3000 Hz with mild high frequency sensorineural hearing loss.  The VA examiner opined that it was unlikely that any hearing loss was related to time spent in the military because of significant noise exposure as a civilian, the denial of tinnitus, normal hearing in the right ear, and hearing loss just barely at ratable levels in the left ear.  

A January 2004 VA audiology clinic record noted a diagnosis of sensorineural hearing loss, but that the Veteran was not then a candidate for amplification because his hearing was within normal limits through 2000 Hz bilaterally.  

The Veteran underwent a VA examination in March 2004.  This time he indicated that tinnitus occurred once per week and had been present "forever."  He said that it was mild to moderately bothersome and occasionally interfered with sleep.  It sounded like chimes or bells and varied in loudness and pitch.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
       20
25
15
25
35

Speech recognition scores on the Maryland CNC Word List were 100 percent in both ears.  Diagnosis was bilateral hearing within normal limits.  The VA examiner opined that tinnitus was not related to service because the Veteran had denied tinnitus in his March 2003 VA examination.  She stated that the tinnitus the Veteran now reported was likely due to some condition that had occurred since March 2003 or it represented normal tinnitus, a non-persistent head noise that occurs even in individuals with normal hearing.  

In a February 2005 signed statement, his brother stated that the Veteran complained that as a result of firing guns and being in the artillery he developed a constant ringing in his ears.  

A June 2008 VA medical record indicated that hearing levels could not be determined due to unreliable responses.  

During his May 2009 RO hearing, it was noted that most of the Veteran's service treatment records were destroyed in the July 1973 fire at a St. Louis personnel records storage facility.  He testified that during active duty he was a rifleman and a gunner and did not have any kind of hearing protection.  Currently he heard a sound like a roaring in his ears, or bells, or a high-pitched tuning fork, or water running.  He said this was because of the 57-inch recoilless rifle he fired in service.  He testified that he was also exposed to loud noises after service while in the Reserves.  His wife testified that she often had to repeat herself when she spoke to her husband.  The DRO noted that the Veteran wore a special hearing amplification device during the hearing.  See RO hearing transcript at pp. 13-14, 16-18.  

During a July 2010 VA audiology consultation the Veteran was diagnosed as having bilateral mild sloping to moderate/moderately-severe sensorineural hearing loss with good speech recognition.  Test results were not included with the report.  However, the examiner observed that the pure tones were re-tested several times and with consistent results; and, therefore they were considered valid.  The Veteran was found to be a candidate for hearing aids.  The examiner also concluded that the Veteran's tinnitus was likely due to his hearing loss.  

During his May 2010 Board hearing, the Veteran testified that he was a gunner in service.  He said that his first recollection of complaining about hearing loss was after service when he was still in the Reserves and served briefly in the artillery before being sent back to an infantry unit.  His wife also testified that she had noticed a deterioration in the Veteran's hearing.  She said they had been married for a long time "pretty much since he's been out of service" and that she remembered that when they first got married she would say things to him and he sort of had a little problem but now as he got older it seemed his hearing was getting worse.  His daughter testified that her experience was that her father's hearing loss was consistent over time and that she has always had to repeat herself when she spoke to him.  See Board hearing transcript at pp. 4, 17-20.  

A February 2011 VA medical record showed that the Veteran was fitted for replacement hearing aids.  

The Veteran underwent a VA examination for hearing loss and tinnitus in March 2011.  The VA audiologist examiner reviewed the claims file.  She noted that the Veteran stated that he had to look at people when they were talking to him to know what they said.  He also complained of intermittent tinnitus since service, louder on the left side, which occurred approximately once per week.  He said that his tinnitus lasted hours per episode.  He reported that while in service he was a gunner and was exposed to noise from rifles, pistols, and cannons.  Post-service he worked as a receiving clerk for a railroad and General Motors in noisy environments, but wore hearing protection most of the time.  He also reported recreational noise exposure to loud music.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
50
LEFT
       30
40
35
45
50

Speech recognition scores on the Maryland CNC Word List were 94 percent in the Veteran's right ear and 92 percent in his left ear.  Diagnosis was bilateral sensorineural hearing loss with tinnitus as likely as not a symptom associated with the hearing loss.  

The March 2011 VA examiner noted that normal hearing was shown in service, in 2003, and in 2004 while a bilateral mild to moderate hearing loss was not noted until very recently.  As discharge from military service was more than 55 years ago and the Veteran's current change in hearing only occurred within the past six years, she stated that it was not likely that inservice acoustic trauma contributed to his current hearing loss.  She opined that his current hearing loss was more likely due to the normal aging process of the auditory system.  

The March 2011 VA examiner also noted that the Veteran's tinnitus complaints were reported in 2003 as once per month, in 2004 as at least once a week, and currently weekly for hours per episode.  She stated that this suggested his tinnitus could be related to factors such as age and/or other medical factors over the past seven years, but was not likely related to military noise exposure.  

Based on the competent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and for tinnitus, as it is not shown that he has current bilateral hearing loss and tinnitus disabilities that are etiologically related to his period of active military service or to any periods of ACDUTRA or INACDUTRA during his later service in the Reserves.  Mindful of the Board's heightened obligation under Cuevas and O'Hare when service treatment records are missing, the Board notes that only some of the Veteran's service treatment records are missing.  Available service treatment records are silent as to any documented hearing loss or tinnitus disorders while in active service.  While the Veteran was not provided an audiological examination upon discharge from active service in March 1955, his discharge examination of that date shows normal hearing as measured by the whispered voice test.  

The Veteran's later testimony seemed to indicate that he incurred further service-related acoustic trauma during two-week summer drills while in the Reserves when he fired big guns for a period when he was associated with an artillery unit.  However, no service treatment records are available, or have been associated with the claims file, that show that the Veteran suffered any kind of diagnosed hearing loss and/or a tinnitus disorder during any periods of ACDUTRA or INACDUTRA in his Reserve duty.  

In short, there are no private, service, or VA audiogram findings that can be characterized as establishing a hearing loss disability under the provisions of 38 C.F.R. § 3.385 until July 2010.  These medical findings were approximately 55 years following his separation from service.  While not dispositive, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, here, the Veteran has also failed to provide any credible evidence to demonstrate that any current bilateral hearing loss disorder was caused by or was a result of his period of service or any period of ACDUTRA or INACDUTRA.  The March 2011 VA examiner's opinion is persuasive that the Veteran's bilateral hearing loss is not related to service because the examiner had the benefit of reviewing the claims file and interviewing and examining the Veteran.  Under the circumstances of this case, the lack of medical evidence of a nexus between a claimed disease or injury incurred in service or during a period of ACDUTRA or INACDUTRA while in the Reserves and the present disease or injury prevents service connection from being granted for bilateral hearing loss.  See Hickson, 12 Vet. App. at 253.  

As noted above, the March 2004 and March 2011 VA examiners diagnosed current tinnitus.  The Board notes that the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not provided any credible lay or medical evidence that a current tinnitus disorder is related to his period of active duty more than 50 years ago or to any period of ACDUTRA or INACDUTRA while in the Reserves more than 40 years ago.  The March 2011 VA examiner is persuasive that the Veteran's tinnitus is related to aging or other medical factors over the past 7 years, but not likely related to military noise exposure.  She based this opinion on the fact that the Veteran had denied tinnitus in 2003, then complained of tinnitus as occurring once per month, then later once per week, and most recently weekly for hours per episode.  As the record lacks any evidence of a medical nexus between a current tinnitus disorder and the Veteran's periods of active duty or ACDUTRA or INACDUTRA, service connection for tinnitus must be denied.  See Hickson, 12 Vet. App. at 253.  

The Board recognizes the Veteran's contentions that his exposure to noise while in service and the Reserves, especially when he lacked hearing protection, contributed to his hearing loss and to his tinnitus.  There is no dispute that the Veteran is competent to report symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, and the testimony of his wife and daughter that he has had difficulties with his hearing for years, while competent, is nonetheless not credible.  Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  First, as noted above, private medical records dated between 1981 and 1997 are void of any reference to hearing loss and tinnitus, even though he was seen multiple other problems.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  The Board's attention is also drawn to the fact that the Veteran made no reference to hearing loss and tinnitus when he filed an earlier claim for benefits in 1997.  Had he been experiencing a chronic problem with his hearing at that time, and given his obvious awareness of the claims process, logic would dictate that he would have filed a claim at that time had the problem truly existed.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).   Further, as noted, the preponderance of the medical and lay evidence is that the onset of both disorders occurred within the past ten years, after a post-service period of occupational noise exposure lasting nearly 30 years.  The Veteran's available service treatment records (containing no credible medical evidence of a hearing loss disability or a tinnitus disability), his post-service VA and private treatment records (which showed no treatment or complaint for either claimed disability for almost 50 years after discharge from active duty), the medical opinions of the 2003, 2004 and 2011 VA examiners, and the lack of credible medical evidence linking bilateral hearing loss and tinnitus to the Veteran's service, taken together, outweigh the Veteran's contentions.  

There is also no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only medical opinions found in the claims file addressing a relationship between service and these current disabilities is against the claims.  

While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service or in the Reserves, any contentions by the Veteran that he has a current bilateral hearing loss disability and a current tinnitus disability that are related to noise exposure experienced during active service or during Reserve duty are deemed not persuasive, lack credibility, and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) ) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In view of the in-service findings of bilateral hearing that were within normal limits, and the lengthy period following service and Reserve duty without treatment or complaint, there is no persuasive evidence of continuity of symptomatology, and this weighs against the Veteran's claims as well.  

The evidence of record also does not show that the Veteran was diagnosed with a bilateral hearing loss disability within one year following his separation from active service; as such, service connection for bilateral hearing loss on a presumptive basis also is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Given the medical evidence against the claims, for the Board to conclude that the Veteran's hearing loss and tinnitus manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For all the foregoing reasons, the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Unfortunately, appellate review of the Veteran's remaining claims on appeal at this time would be premature.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

A preliminary review of the record discloses that additional development is necessary concerning the Veteran's claims concerning entitlement to service connection for a right or left shoulder disorder.  

In March 2011, the Veteran underwent a VA joints examination as a result of the Board's January 2011 remand.  The VA examiner's report of examination noted that the Veteran had been in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA) because of his left shoulder condition.  The examiner explained that the Veteran used to be a painter and his job required a lot of use of his neck with range of motion and use of both shoulders, but that such disorders had prevented him from continuing his work after 1988.  It was indicated that he was placed on SSI disability benefits.  

However, there is no indication that the RO ever attempted to obtain the Veteran's complete SSA medical file.  Medical records associated with the SSA may be relevant to the question of whether the Veteran's current shoulder disorders are related to service or to his service-connected low back disorder.  The March 2011 VA examiner has diagnosed degenerative arthritis in each shoulder and noted that the Veteran fell into a hole and injured his lower back during a forced march while on night maneuvers while deployed to Germany.  

The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, this is a case in which that possibility cannot be excluded.  As noted above, information in the latest VA examination strongly suggests that the Veteran received SSA disability benefits for one or both shoulder disorders.  

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his remaining claims on appeal, the duty to assist requires VA to attempt to obtain these records.  Thus, the Board finds that on remand the RO shall try to obtain and associate with the claims file a copy of SSA's determination on any claims filed by the Veteran, and copies of all medical records underlying that determination.  

On remand, the RO/AMC also should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claims now on appeal.  The Board notes that the claims file contains no VA medical records dated after May 2011.  Therefore, any additional VA medical records should be obtained, especially any concerned with the Veteran's shoulder complaints.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA benefits (whether for disability or Supplemental Security Income (SSI)), including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2.  The RO/AMC shall contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his bilateral shoulder disorders and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Livermore VAMC or the Palo Alto VAMC, for the period from May 2011 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to these claims.

4.  Thereafter, the RO/AMC shall adjudicate, on the basis of the additional evidence, whether the Veteran is entitled to service connection for either a right or left shoulder disorder, to include as secondary to his service-connected low back disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


